JANE RICHARDSON, Defendant Appellant,
v.
A & A AIR SERVICES, INC., Plaintiff Below, Appellee.
No. 458, 2007.
Supreme Court of Delaware.
Submitted: December 19, 2007.
Decided: December 21, 2007.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 21st day of December 2007, the Court having considered this matter on the briefs filed by the parties has determined that the final judgment of the Superior Court should be affirmed on the basis of and for the reasons assigned by the Superior Court in its well-reasoned decision dated July 31, 2007.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.